EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 11, line one, “claim 11” is deleted and replaced with - - claim 10 - -


Response to Arguments
Applicant’s arguments, see entire response, filed 01 December 2021, with respect to previously made objections to the drawings and specification, as well as rejections under 35 U.S.C. 112 and prior art, have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn. 

Drawings
The drawings were received on 01 December 2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-8, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of elements in an ultrasonic liquid-level sensor, in particular, a flexible metal rod structurally attached to a corresponding cylindrical waveguide through a corresponding conical acoustic concentrator, as well as an external surface of at least one cylindrical waveguide is rigidly attached to a partition intersected by the at least one cylindrical waveguide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861